In the Gmted States Court of Federal Clans

No. 20-771L
(Filed August 23, 2021)
NOT FOR PUBLICATION

* ek ek RK eK KR KR RK KK Ke RK RK KK K KK

AYINDE MOHN,
Plaintiff,
v.
THE UNITED STATES,

Defendant.

* 4 6 * £ £ # HH H HH He H

ke OK Ke eK Ke Ke eK KK KK KK KK OK

ORDER

On August 18, 2021, plaintiff filed a motion in this case seeking a default
judgment against the Cherokee Nation of Oklahoma. See ECF No. 14. That entity,
however, was not named as a defendant in this case, see Compl., ECF No. 1, but was
identified as a defendant 1n another case Mr. Mohn has filed in this court, see
Compl., Mohn v. United States, No. 21-922L (Fed. Cl. Feb. 12, 2021), ECF No. 1. As
his motion was filed in both cases, the Court assumes Mr. Mohn inadvertently filed
it in the above-captioned case. In any event, even if the Cherokee Nation of
Oklahoma were a named defendant, the requested relief would not be proper, as
this court lacks jurisdiction over parties other than the United States. See 28
U.S.C. § 1491; United States v. Sherwood, 312 U.S. 584, 588, (1941); Ambase Corp.
v. United States, 61 Fed. Cl. 794, 796 (2004). Accordingly, Mr. Mohn’s motion is

biti

V OR J. WL
raat

IT IS SO ORDERED.